DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. 
Recap of rejection: Grovender, Joshi, Krulevitch: Grovender teaches a means for increasing pressure internally with electricity applied to a osmotic pump, Krulevitch teaches a drug delivery based upon osmotic pump, joshi teaches an osmotic pump replacement by a Lithium lead cell that increases pressure at the electrode through a change in the electrode elements. Joshi reference is clarified below pertaining to Col 9 Ln 1-20. The volume of the electrode chamber changes and therefore it is interpreted the electrode has changed.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-9, 18, 21-22 is/are rejected under pre-AIA  35 U.S.C. 103a as being obviated by Joshi (PGPUB 2002/0156461) and further in view of Krulevitch et al (PGPUB 2007/0066939).
Claim 1, 21-22: Joshi teaches a fluid delivery device comprising an electrode that expands to displace a displaceable member that facilitates deliver of fluid from an associated reservoir [Abstract]. The utility for drug delivery is clearly identified by the prior art [0004-0005]. The chamber is taught to 
Joshi teaches the electrochemical expansion to be an alternative to electroosmotic pumps [0003-0008], but is silent to teach specific administering means. 
Krulevitch teaches a pump for use of delivering liquids [Abstract]. Electro-osmotic pump system is taught for drug deliver whereby the pumping system is improved over the prior art [0005-0008]. The pump is coupled to a vial whereby a piston is displaced to control the fill of the vial [0086, 0113]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the pump and administration means of Joshi to include a vial and piston system as taught by Krulevitch in order to increase the precision and reliability of compact drug delivery systems [0008].
Claim 2: Joshi teaches an electrode that changes in volume and causes displacement of a displacement member [0061]. Fluid is discharged by this change of volume [0061-0062].
Claim 3: Joshi teaches a medicament to be contained in the reservoir for release [0020].
Claim 4-7: Joshi is silent to teach a vial and associated drug deliver administration means.
Krulevitch teaches a pump for use of delivering liquids [Abstract]. Electro-osmotic pump system is taught for drug deliver whereby the pumping system is improved over the prior art [0005-0008]. The pump is coupled to a vial whereby a piston is displaced to control the fill of the vial [0086, 0113]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify 
Claim 8: Joshi teaches a first displacement generating battery to comprise all the structural features of the instant claim. A second battery without more structural features is obviated under obvious to duplicate MPEP 2144.04 whereby more drug could be administered with a second cell in series as they do not materially interact with each other’s operation.
Claim 9: Joshi teaches a substantially pen shaped apparatus [Fig 1-3]. The controller of the change of volume is taught to be a resistor [0060-0061]. The controller is located near the electrode of the drug delivery device which is on a substantially opposite side of the pen from the administration means [Fig 1-3].
The shape of the object is obvious to adjust in order to accommodate the desired functional use. MPEP 2144.04. The element is depicted to have shape to be elongated whereby the outward force acts on the walls in a longitudinal direction. The instant claim is silent to teach a scale of size, only a depiction of shape. It would be obvious to one having ordinary skill in the art at the time of invention to change the shape of the device in order to maximize the controlled pressure increase and fluid displacement of the prior art. 
Claim 18: Joshi teaches a device which has mechanical connection and distribution [Fig 1-3]. 

Claims 1-4, 8-15, 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grovender et al (PGPUB 2008/0102119) and further in view of Joshi (PGPUB 2002/0156461).


    PNG
    media_image1.png
    303
    687
    media_image1.png
    Greyscale

Grovender teaches a self-powered drug delivery device [0010]. The system operates by utilizing an electro-osmotic pump which comprises a combination of pump and electrochemical cell the change volume and fluid [0041].  The chamber comprises a wall and fluid which functions to administer the fluid through administration means [Modified Fig 2; 0047-0058]. The battery cell is an electrochemical cell and operates to produce a displacement effect generated to displace a fluid from the reservoir [0018, 0047-0058]. The embodiment is taught to comprise an element which changes shape as a result of the charge/discharge and operates to alter the pressure and therefore the delivery of fluid from its deformation [0018, 0056]. The first electrode (130) and second electrode (140) is coupled to the chamber [0018; Fig 2] and coupled to a controller (150) through electrical means through the chamber.  The assembly operates from an arrangement of the battery unit, coupling unit, the wall, the chamber, and the administration means to have displacement derived from the battery unit to displace a wall of the chamber whereby the volume is reduced in the chamber and fluid is expelled from the chamber to force a drug toward the administration means upon charge or discharge [Fig 2; 0018-0019].

Grovender teaches a coupling means of the electrochemical cell to the chamber to be a physical connection and a means of interacting to displace a barrier to be via solution. The instant invention comprises a physical expansion of battery material to act upon the wall to cause a displacement due to the change of volume of the physical electrode of the battery cell. 
Joshi teaches a fluid delivery device comprising an electrode that expands to displace a displaceable member that facilitates deliver of fluid from an associated reservoir [Abstract]. The utility for drug delivery is clearly identified by the prior art [0004-0005]. The chamber is taught to have a wall and contain a fluid and administer material therefrom [0021]. The cell is shown in Fig 1-3 to have a means that is displaceable [0019]. The fluid delivery device is taught to be discharged by an electrochemical cell of lithium and lead whereby the electrodes change to occupy a greater volume and therefore change the volume by pressing on a displaceable member [0061]. The cell is operated in accordance with an electrical communication to control the discharge rate of the electrode [0026]. The coupling means is interpreted to be a resistor (38) which couples the electrode to control the displacement of the cell. The coupling of means of the electrochemical cell of Joshi is such that it is contained within the chamber and operates to convey by the coupling means a force to cause displacement of a movable object within the cell in order to displace drug fluid [0046-0061]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrochemical cell of Grovender to include a replacement OR secondary means to displace a volume (MPEP 2144.06 I) as taught by Joshi in order to increase the portability of drug delivery that is cost efficient and reliable [0015]. 

Grovender is silent to teach the operation of element to expel drug based upon a discharge of the cell.
Joshi teaches a fluid deliver device [Fig 2] which, upon discharging, will generate pressure and impart a force to a displacing member to act on a drug delivery means [0051-0053]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrochemical cell of Grovender to include a replacement OR secondary means to displace a volume (MPEP 2144.06 I) as taught by Joshi in order to increase the portability of drug delivery that is cost efficient and reliable [0015].
Claim 3: Grovender teaches a drug to be in the fluid [Fig 2; 0010, 0016, 0022, 0032-0035, 0049].
Claim 4: Grovender teaches all positively recited structural features of the instant claim. The instant claim is drawn to an optional limitation pertaining to a vial, although Grovender does not positively recite such feature, the claim does not require such feature to be present in the drug delivery device. Additionally, the instant claim does not provide nexus between the vial and the structural features positively presented in the instant claim. 
Claim 8: Grovender teaches a first electrochemical cell which operates on a fluid to displace a wall [Fig 2], but is silent to teach a second electrochemical cell to operate to aid in the displacement of the wall.
Joshi teaches a means for displacing a wall through use of an electrochemical cell that increases pressure upon charging. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrochemical cell of Grovender to include an additional cell as taught by Joshi in order to increase the portability of drug delivery that is cost efficient and reliable [0015]. 

Claim 9: Grovender teaches control equipment and sensors [0058]. The controlled means for changing pressure is located on one end of the cell and the distribution means is located on the other [Fig 2]. 
The shape of the object is obvious to adjust in order to accommodate the desired functional use. MPEP 2144.04. The element is depicted to have shape to be elongated whereby the outward force acts on the walls in a longitudinal direction. The instant claim is silent to teach a scale of size, only a depiction of shape. It would be obvious to one having ordinary skill in the art at the time of invention to change the shape of the device in order to maximize the controlled pressure increase and fluid displacement of the prior art. 
Claim 10: Grovender teaches a compartment for utilization of the controlled fluid within the system and does not teach space or voided air to be located within this section of the embodiment. Applicant’s “housing” does not include scope other than what would be obviously associated with the term. The prior art teaches a housing for fluid. The instant claim includes no nexus of feature between the word “housing” and the features of the instant claim.
Claim 11: Grovender teaches elements such as bellows [0011].
Claim 12: Grovender teaches the wall to comprise a bellow circumference [0011].
Claim 13: Grovender teaches the invention of altering the osmotic pressure within the compartments of the cell [0008] through control means and verifying the control thereof with sensors 
Claim 14: Grovender teaches a sensor to monitor the means for pump flow regulation [0058], the location of adding a sensor within the claimed regions is obviated under MPEP 2144.04 rearrangement of parts as the location would be obvious to one having ordinary skill in the art in order to adequately verify the pump is operating effectively. 
Claim 15: Grovender teaches a sensor to be utilized to control the pump flow whereby an electrical signal is obviated to execute this function of a stop signal [0058]. The programming of receiving inputs from sensors to regulate flow would be obvious to one having ordinary skill in the art to compute a start/stop condition at the very least. 
Claim 17: Grovender teaches a battery cell having a volume changing element [Fig 2]. 
Claim 18-19: Grovender is silent to teach a mechanical connection to a coupling means.
 Joshi teaches the coupling of means of the electrochemical cell of Joshi is such that it is contained within the chamber and operates to convey by the coupling means a force to cause displacement of a movable object within the cell in order to displace drug fluid [0046-0061]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrochemical cell of Grovender to include a replacement OR secondary means to displace a volume (MPEP 2144.06 I) as taught by Joshi in order to increase the portability of drug delivery that is cost efficient and reliable [0015]. 

Claims 1-15, 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grovender et al (PGPUB 2008/0102119) and Joshi (PGPUB 2002/0156461) as applies to claim 1 above, and further in view of Krulevitch et al (PGPUB 2007/0066939).


    PNG
    media_image1.png
    303
    687
    media_image1.png
    Greyscale

Grovender teaches a self-powered drug delivery device [0010]. The system operates by utilizing an electro-osmotic pump which comprises a combination of pump and electrochemical cell the change volume and fluid [0041].  The chamber comprises a wall and fluid which functions to administer the fluid through administration means [Modified Fig 2; 0047-0058]. The battery cell is an electrochemical cell and operates to produce a displacement effect generated to displace a fluid from the reservoir [0018, 0047-0058]. The embodiment is taught to comprise an element which changes shape as a result of the charge/discharge and operates to alter the pressure and therefore the delivery of fluid from its deformation [0018, 0056]. The first electrode (130) and second electrode (140) is coupled to the chamber [0018; Fig 2] and coupled to a controller (150) through electrical means through the chamber.  The assembly operates from an arrangement of the battery unit, coupling unit, the wall, the chamber, and the administration means to have displacement derived from the battery unit to displace a wall of the chamber whereby the volume is reduced in the chamber and fluid is expelled from the chamber to force a drug toward the administration means upon charge or discharge [Fig 2; 0018-0019].

Grovender is silent to teach a vial administration means.
Krulevitch teaches a pump for use of delivering liquids [Abstract]. Electro-osmotic pump system is taught for drug deliver whereby the pumping system is improved over the prior art [0005-0008]. The pump is coupled to a vial whereby a piston is displaced to control the fill of the vial [0086, 0113]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the pump and administration means  of Grovender to include a vial and piston system as taught by Krulevitch in order to increase the precision and reliability of compact drug delivery systems [0008].
Grovender teaches a coupling means of the electrochemical cell to the chamber to be a physical connection and a means of interacting to displace a barrier to be via solution. The instant invention comprises a physical expansion of battery material to act upon the wall to cause a displacement due to the change of volume of the physical electrode of the battery cell. 
Joshi teaches a fluid delivery device comprising an electrode that expands to displace a displaceable member that facilitates deliver of fluid from an associated reservoir [Abstract]. The utility for drug delivery is clearly identified by the prior art [0004-0005]. The chamber is taught to have a wall and contain a fluid and administer material therefrom [0021]. The cell is shown in Fig 1-3 to have a means that is displaceable [0019]. The fluid delivery device is taught to be discharged by an electrochemical cell of lithium and lead whereby the electrodes change to occupy a greater volume and therefore change the volume by pressing on a displaceable member [0061]. The cell is operated in accordance with an electrical communication to control the discharge rate of the electrode [0026]. The coupling means is interpreted to be a resistor (38) which couples the electrode to control the displacement of the cell. Joshi teaches a fluid delivery device [Abstract] which utilizes electrochemical 
Claim 2: Grovender teaches a piston or bellow or deformable wall to operate to change its shape to increase pressure within the system on the fluid and force the drug toward the administration means [Fig 2; 0011, 0056]. 
Grovender is silent to teach the operation of element to expel drug based upon a discharge of the cell.
Joshi teaches a fluid deliver device [Fig 2] which, upon discharging, will generate pressure and impart a force to a displacing member to act on a drug delivery means [0051-0053]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrochemical cell of Grovender to include a replacement OR secondary means to displace a volume (MPEP 2144.06 I) as taught by Joshi in order to increase the portability of drug delivery that is cost efficient and reliable [0015].
Claim 3: Grovender teaches a drug to be in the fluid [Fig 2; 0010, 0016, 0022, 0032-0035, 0049].
Claim 4-7: Grovender is silent to teach a vial and associated drug deliver administration means.
Krulevitch teaches a pump for use of delivering liquids [Abstract]. Electro-osmotic pump system is taught for drug deliver whereby the pumping system is improved over the prior art [0005-0008]. The 
Claim 8: Grovender teaches a first electrochemical cell which operates on a fluid to displace a wall [Fig 2], but is silent to teach a second electrochemical cell to operate to aid in the displacement of the wall.
Joshi teaches a means for displacing a wall through use of an electrochemical cell that increases pressure upon charging. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrochemical cell of Grovender to include an additional cell as taught by Joshi in order to increase the portability of drug delivery that is cost efficient and reliable [0015]. 
MPEP 2144.06 I is relied upon whereby it is obvious to combine two elements of the prior art in combination to produce a third element being the additive advantage of the two whereby a new product is produced. The selection of operation in series or parallel would be obvious to one having ordinary skill in the art due to engineering advantage, additionally under obvious to try as in parallel or in series are the two obvious choices. 
Claim 9: Grovender teaches control equipment and sensors [0058]. The controlled means for changing pressure is located on one end of the cell and the distribution means is located on the other [Fig 2]. 
The shape of the object is obvious to adjust in order to accommodate the desired functional use. MPEP 2144.04. The element is depicted to have shape to be elongated whereby the outward force acts on the walls in a longitudinal direction. The instant claim is silent to teach a scale of size, only a depiction of shape. It would be obvious to one having ordinary skill in the art at the time of invention to change 
Claim 10: Grovender teaches a compartment for utilization of the controlled fluid within the system and does not teach space or voided air to be located within this section of the embodiment. Applicant’s “housing” does not include scope other than what would be obviously associated with the term. The prior art teaches a housing for fluid. The instant claim includes no nexus of feature between the word “housing” and the features of the instant claim.
Claim 11: Grovender teaches elements such as bellows [0011].
Claim 12: Grovender teaches the wall to comprise a bellow circumference [0011].
Claim 13: Grovender teaches the invention of altering the osmotic pressure within the compartments of the cell [0008] through control means and verifying the control thereof with sensors [0058]. The prior art teaches a control to regulate the pump flow [0058] whereby a function to stop the flow is obviated. 
Claim 14: Grovender teaches a sensor to monitor the means for pump flow regulation [0058], the location of adding a sensor within the claimed regions is obviated under MPEP 2144.04 rearrangement of parts as the location would be obvious to one having ordinary skill in the art in order to adequately verify the pump is operating effectively. 
Claim 15: Grovender teaches a sensor to be utilized to control the pump flow whereby an electrical signal is obviated to execute this function of a stop signal [0058]. The programming of receiving inputs from sensors to regulate flow would be obvious to one having ordinary skill in the art to compute a start/stop condition at the very least. 
Claim 17: Grovender teaches a battery cell having a volume changing element [Fig 2]. 
Claim 18-19: Grovender is silent to teach a mechanical connection to a coupling means.
. 

Claims 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grovender et al (PGPUB 2008/0102119) and Joshi (PGPUB 2002/0156461) and Krulevitch et al (PGPUB 2007/0066939) and further in view of Saito et al (USPAT 5891097).
Claim 16: Grovender is silent to teach a flexible pouch containing the drug to be acted upon by a force element.
Saito teaches a fluid delivery system which comprises a drug within a pouch to be dispensed when a pressure acts upon it [Abstract; Col 4-7]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the drug delivery container of Grovender to include a pouch as taught by Saito in order to optimize delivery of liquid medicine [Col 5 Ln 55-60]

Claims 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grovender et al (PGPUB 2008/0102119) and Joshi (PGPUB 2002/0156461) and further in view of Saito et al (USPAT 5891097).
Claim 16: Grovender is silent to teach a flexible pouch containing the drug to be acted upon by a force element.


 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.